DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 were cancelled by preliminary amendments, claims 21-40 added as new claims, claims 21-40 are pending.
Priority
This application is a continuation application of U.S. Patent Application No. 16/855,891, filed April 22, 2020, which is a continuation application of U.S. Patent Application No. 16/741,979, filed January 14, 2020, now U.S. Patent No. 10,673,619, which is a continuation application of International Application No. PCT/CN2019/105402, filed with the China National Intellectual Property Administration (CNIPA) on September 11, 2019. This application discloses and claims only subject matter disclosed in prior application no 16/855891, filed April 22, 2020 which is a continuation application of U.S. Patent Application 16/741,974, filed 01/14/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/21, 06/28/21, 01/08/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Andon et al(US 10505726 B1)  in view of Cotta(US 20200202668 A1).

With regards to claim 21, 31, 36 Andon discloses, A method, comprising:
obtaining a request for creating a digital asset corresponding to a tangible asset, wherein the request comprises one or more characteristics of the digital asset (Col 17 line 35-55;  After receiving confirmation that a cryptographic digital asset has been authorized at input/output block 109, the method 100 generates a cryptographic digital asset for the transacted article of footwear. This may comprise generating a unique, encrypted asset code with an address, a token, and a public and private key pair, as denoted at predefined process block 111. Host system 34 may transmit the token, with the public key and the owner ID, to a distributed blockchain ledger to record and peer-validate transfer of the cryptographic digital asset to the user 11 on a transaction block. The method 100 continues to process block 113 to link the cryptographic digital asset with the unique owner ID code. This control logic may comprise executable instructions for assigning the encrypted asset code to the user 11 and storing the public and private keys in the user's digital blockchain locker.); 
generating a blockchain contract corresponding to the tangible asset based on the one or more characteristics of the digital asset, wherein the blockchain contract comprises software instructions automatically executable by a blockchain network to perform one or more operations associated with the digital asset (Col 17 line 55 to clo 18 line 5; (57) After receiving confirmation that a cryptographic digital asset has been authorized at input/output block 109, the method 100 generates a cryptographic digital asset for the transacted article of footwear. This may comprise generating a unique, encrypted asset code with an address, a token, and a public and private key pair, as denoted at predefined process block 111. Host system 34 may transmit the token, with the public key and the owner ID, to a distributed blockchain ledger to record and peer-validate transfer of the cryptographic digital asset to the user 11 on a transaction block. The method 100 continues to process block 113 to link the cryptographic digital asset with the unique owner ID code. This control logic may comprise executable instructions for assigning the encrypted asset code to the user 11 and storing the public and private keys in the user's digital blockchain locker. ); 
generating a first blockchain transaction for issuing the digital asset to a first blockchain account associated with a blockchain, wherein the first blockchain transaction invokes the blockchain contract; sending the first blockchain transaction to a blockchain node of the blockchain network for adding to the blockchain;  (Col 17 line 55 to clo 18 line 5;Host system 34 may transmit the token, with the public key and the owner ID, to a distributed blockchain ledger to record and peer-validate transfer of the cryptographic digital asset to the user 11 on a transaction block. Pls see FIG 4 and associated text;); 

generating a second blockchain transaction for transferring the quantity of the digital asset from the first blockchain account to the second blockchain account, (Col 21 line 10-30; As noted above, FIG. 7 schematically illustrates a method of acquiring a digital collectable that may be linked or coordinated with the sale of a physical product. Namely, as shown in FIG. 7, the user 11 brings a device (i.e., smart phone device 40) in proximity to a physical product 200 that includes an identifier (UPID), such as a QR Code, barcode, digital image, RFID tag, NFC tag, BLUETOOTH id, registry entry in an embedded processor, or some other machine readable code. This code may then be recognized by the phone 40 either optically, via radio frequency communication, or via wired data communication. Following the identification/recognition of the UPID, the phone 40 may initiate the transfer and/or original provisioning of a digital asset 202 linked with that product 200 to the user's locker 204 that is in communication with a blockchain service/network 60. In an extension of this concept, the transfer of the digital asset 202 

generating a second blockchain transaction for transferring the quantity of the digital asset from the first blockchain account to the second blockchain account (Cota [0017] In some implementations, a method is provided, including the following operations: processing a request to execute a transaction of a virtual asset of a video game, the transaction configured to transfer ownership of the virtual asset from a first user account to a second user account; responsive to the request, accessing a blockchain to perform an anti-fraud verification, the anti-fraud verification including analyzing data of a prior transaction involving the virtual asset that is stored to the blockchain, the blockchain being configured to store data for virtual asset transactions; responsive to the anti-fraud verification providing a result that does not indicate fraudulent activity, then generating transaction data based on an identifier for the first user account, an identifier for the second user account, an identifier for the virtual asset, and state data that indicates a current state of the virtual asset, and submitting the transaction data to a node network, to write the transaction data to a block of a blockchain, the blockchain being configured to store data for virtual asset transactions; receiving confirmation of the writing of the transaction data to the block of the blockchain; responsive to receiving the confirmation, then updating a registry of virtual assets to transfer ownership of the virtual asset from the first user account to the second user account), wherein the second blockchain transaction invokes the blockchain contract(. [0006] submitting the transaction data 
sending the second blockchain transaction to a blockchain node of the blockchain network for adding to the blockchain ([0017] submitting the transaction data to a node network, to write the transaction data to a block of a blockchain, the blockchain being configured to store data for virtual asset transactions; ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Andon method with teaching of Cotta in order to provide assurance and tracking of virtual asset transactions, and further providing for anti-fraud implementation(Cotta [0001])

With regards to claim 22, 32, 37 Andon further discloses, wherein the second blockchain transaction comprises: an identifier associated with the blockchain contract; an identifier associated with the first blockchain account; an identifier associated with the second blockchain account; or the quantity of the digital asset to be transferred (Col 5 line 30-50; (18) For any of the disclosed systems, methods, digital assets and footwear, the server-class computer may receive a digital transfer proposal (from either the transferor or the transferee) with a request to transfer the cryptographic digital asset to a third party. The server-class computer may respond by determining a new unique owner ID code of the third party, link the cryptographic digital asset with this new unique owner ID code, and record the transfer of the unique digital shoe ID code to 

With regards to claim 23, Andon further discloses,, further comprising, before generating the second blockchain transaction: determining, based on the obtained request for transferring the digital asset, one or more permissions associated with a sender of the request for transferring the digital asset; and verifying that the permissions associated with the sender satisfy one or more required permissions for transferring the digital asset from the first blockchain account to the second blockchain account (Col 5 line 30-50; (18) For any of the disclosed systems, methods, digital assets and footwear, the server-class computer may receive a digital transfer proposal (from either the transferor or the transferee) with a request to transfer the cryptographic digital asset to a third party. The server-class computer may respond by determining a new unique owner ID code of the third party, link the cryptographic digital asset with this new unique owner ID code, and record the transfer of the unique digital shoe ID code to the new unique owner ID code on a new transaction block with the distributed blockchain ledger. The digital transfer proposal may be transmitted in response to a confirmation indicative of a new validated transfer of the article of footwear from the second party to the third party)).

before generating the second blockchain transaction: obtaining, from the blockchain, data associated with the first blockchain account; determining, based on the obtained data, a quantity of the digital asset in the first blockchain account; and verifying that the determined quantity of the digital asset in the first blockchain account is no less than the quantity of the digital asset to be transferred (Cotta [0007] In some implementations, writing the transaction data to the blockchain includes accessing the blockchain to verify ownership of the virtual asset by the first user account, and accessing the blockchain to verify availability of the amount of the virtual currency from the second user account).

With regards to claim 25, Andon in view of Cotta discloses, before generating the second blockchain transaction: determining, based on the blockchain contract, one or more required permissions for transferring the digital asset ([0081] It will be appreciated that transactions of virtual assets carried out via the digital asset exchange 608 will be added to the blockchain 100. The digital asset exchange 608 thus includes blockchain logic 614 to carry out operations for writing virtual asset transactions to the blockchain 100. Blockchain logic 614 can be further configured to carry out verification operations in support of a virtual asset transaction, such as verifying ownership, authenticity, availability of virtual currency amounts, etc. through the blockchain 100.); and determining, based on the obtained request, that transferring the digital asset from the first blockchain account to the second blockchain account satisfies the one or more required permissions (Cotta [0007] In some implementations, writing the 

With regards to claim 26, Andon in view of Cotta discloses, before generating the second blockchain transaction: obtaining, from the request for transferring the digital asset, a proof that an entity associated with the first blockchain account approved the transfer of the digital asset (Cotta [0007] In some implementations, writing the transaction data to the blockchain includes accessing the blockchain to verify ownership of the virtual asset by the first user account, and accessing the blockchain to verify availability of the amount of the virtual currency from the second user account.; [0081] It will be appreciated that transactions of virtual assets carried out via the digital asset exchange 608 will be added to the blockchain 100. The digital asset exchange 608 thus includes blockchain logic 614 to carry out operations for writing virtual asset transactions to the blockchain 100. Blockchain logic 614 can be further configured to carry out verification operations in support of a virtual asset transaction, such as verifying ownership, authenticity, availability of virtual currency amounts, etc. through the blockchain 100.). Motivation would be same as stated in claim1.

With regards to claim 27, 34, 39 Andon in view of Cotta discloses, further comprising: obtaining one or more blocks of the blockchain; extracting, from the obtained one or more blocks, one or more blockchain transactions invoking the blockchain contract; and determining a transaction history associated with the digital asset based on the one or more extracted blockchain transactions (Cotta[0065] At some point, the user A may discover that their virtual asset has been stolen, and report it to the networked gaming service. Because transaction data is stored to the blockchain 100, the blockchain can be searched to find transactions involving the virtual asset. The complete transaction history of the virtual asset can be surfaced from searching the blockchain 100, and thus, the transactions including the fraudulent transfer of the virtual asset to the malicious party's account and the subsequent sale to the other user can be discovered. The networked gaming service may thus use the blockchain 100 to investigate the fraudulent activity, and from the transaction data, identify the fraudulent account that was used to transfer the virtual asset, and also determine the rightful owner of the virtual asset ). Motivation would be same as stated in claim1.

With regards to claim 28, Andon in view of Cotta discloses, obtaining one or more blocks of the blockchain; extracting, from the obtained one or more blocks, one or more blockchain transactions associated with the first blockchain account; and determining a transaction history associated with the first blockchain account based on the one or more extracted blockchain transactions (Cotta[0040] Implementations of the disclosure provide for tracking of the sale and trading history of video game virtual assets via blockchain technology. This secures transactions and enables tracking of transactions that have taken place in relation to a given virtual asset, providing protection through a secure implementation of a blockchain wallet on a networked gaming service. A networked gaming service/system such as the PlayStation® 

With regards to claim 29, 35, 40 Andon in view of Cotta discloses, before generating the second blockchain transaction: querying for any restriction placed on the first blockchain account or the second blockchain account(Cotta [0007] In some implementations, writing the transaction data to the blockchain includes accessing the blockchain to verify ownership of the virtual asset by the first user account, and accessing the blockchain to verify availability of the amount of the virtual currency from the second user account.; )and verifying that transferring the quantity of the digital asset from the first blockchain account to the second blockchain account is not prohibited by any restriction placed on the first blockchain account or the second blockchain account ((Cotta [0007] In some implementations, writing the transaction data to the blockchain includes accessing the blockchain to verify ownership of the virtual asset by the first user account, and accessing the blockchain to verify availability of the amount of the virtual currency from the second user account.;). Motivation would be same as stated in claim1.

With regards to claim 30, Andon in view of Cotta discloses, before generating the second blockchain transaction: querying for any restriction placed on the digital asset (Cotta [0007] In some implementations, writing the transaction data to the blockchain includes accessing the blockchain to verify ownership of the virtual asset by the first user account, and accessing the blockchain to verify availability of the amount of verifying that transferring the quantity of the digital asset from the first blockchain account to the second blockchain account is not prohibited by any restriction placed on the digital asset (Cotta [007-11] [0077]In this manner, only the virtual assets of the given type that are represented on the blockchain are in existence/circulation, and thus their scarcity is guaranteed. Furthermore, a given virtual asset having a certain state, e.g. having certain properties of customization, can be protected from duplication). Motivation would be same as stated in claim1.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498